            Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 CHARLES J. HUBERT
 2720 NE 27th Street
 Ocala, FL 34470
                                                                Case No.:
 JEREMY I. SUNKEL
 316 Chelsea Way
 Oak Grove, KY 42262

                Plaintiffs,

       v.

 UNITED STATES OF AMERICA,

 DR. MARK T. ESPER, in his official capacity
 as Secretary of Defense,
 1000 Defense Pentagon
 Washington, D.C. 20301-1000

 RYAN D. MCCARTHY, in his official
 capacity as United States Secretary of the
 Army,
 101 Army Pentagon
 Washington, D.C. 20310-0101

 JAMES E. MCPHERSON, in his official
 capacity as Acting United States Secretary of
 the Navy,
 1000 Navy Pentagon
 Washington, D.C. 20350-1000, and

 PHYSICAL DISABILITY BOARD OF
 REVIEW
 3351 Celmers Lane
 Joint Base Andrews, MD 20762

              Defendants.

                                         COMPLAINT

       Plaintiffs Charles J. Hubert and Jeremy I. Sunkel, by and through their undersigned

attorneys, respectfully submit this Complaint seeking relief under the Administrative Procedure
            Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 2 of 23




Act (“APA”), 5 U.S.C. § 702, from the United States Army’s (“Army”) and the United States

Navy’s (“Navy”) erroneous final determinations of their respective medical retirement benefits,

and allege as follows.

                                       INTRODUCTION

       1.      Plaintiffs are disabled combat veterans living with Post-Traumatic Stress Disorder

(“PTSD”) and other mental health related conditions resulting from their combat experiences.

       2.      Plaintiffs’ PTSD and other mental-health related symptoms resulted in the

premature ending of their military careers when they were both determined unfit for continued

service and medically separated from their respective branches with only 10 percent disability

ratings and no further long-term benefits.

       3.      After their separations, both Plaintiffs were evaluated by the Department of

Veterans Affairs (“VA”) and each received higher disability ratings warranting military medical

retirement as opposed to separation.

       4.      Plaintiffs sought administrative review by the Army and the Navy, respectively, of

their medical retirement benefits. However, the Physical Disability Board of Review (“PDBR”)

failed to properly evaluate their eligibility for medical retirement status and improperly denied

them the corresponding benefits.

       5.      Plaintiffs bring this action under the APA to set aside the final decisions issued by

the Army and the Navy that assessed Plaintiffs’ respective eligibility to receive military medical

retirement benefits. Specifically, Mr. Hubert seeks to set aside the Army’s October 31, 2017

determination to accept the PDBR’s recommendation regarding his medical retirement. (“Hubert

Final Decision”). Likewise, Mr. Sunkel seeks to set aside the Navy’s February 28, 2018




                                                 2
            Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 3 of 23




determination to accept the PDBR’s recommendation regarding his medical retirement. (“Sunkel

Final Decision”) (collectively the “Final Decisions”).

       6.      The Army and the Navy’s Final Decisions to accept the recommendations of the

PDBR panels were arbitrary, capricious, and contrary to law and regulation.

       7.      The Army and Navy uncritically accepted the erroneous recommendations of the

PDBR that each Plaintiff should be constructively placed on the military’s temporary disability

retired list (“TDRL”) with a 50 percent disability for six months and then removed with only a 10

percent permanent disability rating thereafter.

       8.      In so doing, the Army and Navy failed to implement the protections provided by

38 C.F.R. § 4.129 and 10 U.S.C. §§ 1210(a) & 1210(b) that are designed to protect veterans such

as Plaintiffs. See U.S. Dep’t of Def., Policy Memorandum on Implementing Disability-Related

Provisions of the National Defense Authorization Act (NDAA) of 2008 (Pub L. 110-181) (2008).

These laws require the Army and Navy to place a service member diagnosed with PTSD on the

TDRL, and together with 38 C.F.R. § 4.129 to provide each Plaintiff here with an initial disability

rating of at least 50 percent for at least six months, and to then make a decision on the permanency

of the condition within five years of separation. Further, the Army and Navy may only make a

permanent rating decision after the respective branch has conducted an appropriate post-discharge

medical examination. Moreover, once the military branch issues a proposed permanent rating, the

above-cited laws and regulations require that a service member being removed from the TDRL be

provided with a hearing to contest removal or seek a higher permanent rating.

       9.      Plaintiffs never received the required post-discharge medical examinations. In

addition the Army and Navy never afforded the veterans a hearing within the requisite five year

time period. Therefore the Army’s and Navy’s determinations to adopt the PDBR



                                                  3
              Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 4 of 23




recommendations to constructively remove Plaintiffs from the TDRL after six months and to

assign a 10 percent permanent disability rating were contrary to law.

       10.     At this point, the time period for conducting the required medical examinations and

hearings has expired. Thus, this aspect of the Army’s and Navy’s failures with respect to Plaintiffs

cannot be cured. Plaintiffs, therefore, are entitled to constructive placement on the TDRL for the

statutory maximum period of five years from the date of their initial placements, and then

permanent retirement at the last properly assigned disability rating, which for both was 50 percent

as required by 38 C.F.R. § 4.129.

       11.     The failures by the Army, Navy, and the PDBR to follow applicable laws and

regulations have deprived Plaintiffs of the medical retirement status and benefits to which they are

entitled. This deprivation includes the loss of a host of substantial non-monetary benefits that

Plaintiffs earned through their honorable service and which would be available to them if they held

retiree status. A medical retiree is entitled to military health care (TRICARE) for themselves, their

spouse, and their minor children. A medical retiree is also entitled to access to military bases,

commissary privileges, and the right to wear his or her uniform on appropriate public occasions,

travel on military aircraft, military funeral arrangements, and burial privileges in national

cemeteries.

       12.     Plaintiffs have elected to pursue their claims jointly in order to bring attention to

the fact that there is mounting evidence that the Army, Navy, and the PDBR continue to fail to

apply the law as required. See Cook v. United States, 123 Fed. Cl. 277, 307-08 (2015); Jason K.

Sapp v. United States, et al, Case No. 1:20-cv-00935, ECF No. 1.




                                                 4
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 5 of 23




                                            PARTIES

       13.     Plaintiff Charles J. Hubert (“Hubert”) is a citizen of the United States, a veteran of

the Army and a resident of Belleview, Florida.

       14.     Plaintiff Jeremy I. Sunkel (“Sunkel”) is a citizen of the United States, a veteran of

the Navy, and a resident of Oak Grove, Kentucky.

       15.     Defendant Dr. Mark T. Esper is the United States Secretary of Defense. Defendant

Esper is the chief officer of the Department of Defense (“DoD”) and exercises authority, direction

and control over the DoD and the PDBR, which makes recommendations regarding veterans’

disability status. Secretary Esper’s official duties are conducted at 1000 Defense Pentagon

Washington, D.C. 20301-1000.

       16.     Defendant Ryan D. McCarthy is the United States Secretary of the Army. He is

the chief officer of the Army and exercises authority, direction and control over the Army.

Secretary McCarthy’s official duties are conducted at 101 Army Pentagon, Washington, D.C.

20310-0101.

       17.     Defendant James E. McPherson is the acting United States Secretary of the Navy.

He is the chief officer of the Navy and exercises authority, direction, and control over the Navy.

Acting Secretary McPherson’s official duties are conducted at 1000 Navy Pentagon, Washington,

D.C. 20350-1000.

                                JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this case

raises federal questions under the laws governing the military and under the APA. 10 U.S.C. §

1210; 5 U.S.C. § 702 et seq.

       19.     Plaintiffs exclusively seek declaratory and other equitable relief. See 5 U.S.C. §

702. Specifically, Plaintiffs seek orders setting aside the Army’s and Navy’s erroneous
                                                 5
                Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 6 of 23




determinations of their military disability retirement benefits and remanding their cases to the

Army and Navy for resolution in accordance with law.

        20.      The Army’s and Navy’s medical retirement status and benefit determinations

constitute final agency actions for which there is no other adequate remedy. See 5 U.S.C. § 704.

        21.      Venue in this Court is proper under 28 U.S.C. § 1391(e)(1) because multiple

Defendants’ principal offices are located in and their official duties are conducted within this

judicial district. Venue is also proper under 5 U.S.C. § 703 because this is a Court of competent

jurisdiction.

        22.      In accordance with 28 U.S.C. § 2501, this action is brought within six years of the

Final Decisions.

                                     LEGAL BACKGROUND

                           The Army & Navy’s Discharge Procedures

        23.      Chapter 61 of Title 10 of the United States Code establishes the process through

which all military departments may discharge disabled service members. That chapter authorizes

the discharge of military personnel who are found to be unfit for continued military service due to

physical or mental health related disability.

        24.      Fitness for duty and eligibility for medical retirement are governed by regulations

set forth by the various military departments. 10 U.S.C. § 1216.

        25.      The Army and Navy utilize similar procedures under their respective regulations

for separating their personnel on the basis of disability. Both branches’ procedures consist

primarily of three phases: evaluation by an Army or Navy Medical Examination Board (“MEB”),

referral to a Physical Evaluation Board (“PEB”), and discharge. Department of Defense Instruction




                                                  6
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 7 of 23




(“DoDI”) 1332.38; Army Regulation 635-40 “Physical Evaluation for Retention, Retirement, or

Separation” (Feb. 8, 2006) (hereinafter “Army Regulation 635-40”); Sec. of Navy inst. 1850.4e.

       26.     For each, the process begins with referral to an MEB. DoDI 1332.38; Army

Regulation 635-40 ¶ 4-9; Navy Disability Evaluation System Manual (“NDESM”) Ch. 3 et seq.

The MEB documents a service member’s medical symptoms and duty limitations and makes

preliminary recommendations as to whether he or she meets the Army or Navy’s retention

standards. Army Regulation 635-40 ¶ 4-10; NDESM Ch. 3 et seq. If the MEB determines that the

service member has one or more physical or mental conditions that fall below retention standards,

it refers the service member to a PEB for an ultimate fitness determination. DoDI 1332.38,

E4.A1.1.2.11.4; Army Regulation 635-40 ¶¶ 4-10, 4-13(a); NDESM Ch. 1. § 2(b).

       27.     The PEB is responsible for determining the fitness of a service member’s medical

conditions, finding those condition unfit when they leave the service member unable to reasonably

perform the duties of his or her office, grade, rank or rating. See 10 U.S.C. § 1214 and DoDI

1332.38, E3, P3.2.1.

       28.     If the PEB finds a service member unfit for duty, it then must assign a disability

rating ranging from 0 to 100 percent, in increments of 10 percent, for each unfitting condition. Id.

       29.      In assigning disability ratings, the military department is required to apply the

Veterans Affairs Schedule for Rating Disabilities (“VASRD”), which provides standardized

methodology for assigning a numeric disability rating. See 10 U.S.C. § 1201, 1203, National

Defense Authorization Act for Fiscal Year 2008, Pub. L. No. 110-118 § 1642(a), 122 Stat 465,

codified at 10 U.S.C. § 1216a and 38 C.F.R. Part IV et seq.

       30.     The PEB’s disability rating controls the nature of military benefits and services

provided to the service member after discharge. Id. The rating, when at least 30 percent, dictates



                                                 7
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 8 of 23




that a service member is “medically retired” with monthly disability retirement pay and other

benefits, such as lifetime healthcare coverage and military commissary and exchange privileges;

when below 30 percent, the service member is “medically separated” with a one-time lump sum

severance payment and no additional benefits. See 10 U.S.C. §§ 1201 and 1203.

       31.     When a service member is awarded a 30 percent rating or above, the PEB then must

decide whether the veteran’s unfitting condition(s) are permanent and stable such that the veteran

should be awarded a permanent retirement under 10 U.S.C. § 1201; or whether the veteran’s

unfitting condition(s) are unstable and likely to improve or worsen over the next five years such

that the veteran should be placed on the TDRL pursuant to 10 U.S.C. § 1202.

       32.     A service member placed on the TDRL is afforded certain additional procedural

protections under 10 U.S.C. § 1210. First, a service member on the TDRL must be given a physical

examination at least once every 18 months to determine whether the disability for which he or she

was temporarily retired has changed. 10 U.S.C. § 1210(a). Second, the PEB must maintain a

service member on the TDRL until the PEB decides, as a result of a periodic examination, the

disability is of a permanent nature and stable. 10 U.S.C. § 1210(b). Third, once the PEB decides

that a disability is permanent and stable, it must provide a proposed final disability rating that will

result in the service member’s permanent retirement or medical separation. 10 U.S.C. §§ 1210(c)-

(f). Finally, a service member can only be removed from the TDRL once another formal PEB is

convened where the service member can argue for an increased rating or against the stability and

permanency of his or her condition. 10 U.S.C. § 1210(b). Alternatively, if the military department

does not provide periodic examinations, or convene a formal PEB or issue a final determination

regarding the permanency of their disability within five years, the service member is entitled to be




                                                  8
                 Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 9 of 23




placed on the permanent disability retirement list with the same disability rating they received on

the TDRL. Id.

                   Congress Seeks to Harmonize Military and VA PTSD Determinations

           33.    PTSD is a mental health disorder that can develop after an individual experiences,

witnesses, or undergoes a traumatic event, often one that causes or threatens grave physical harm

or death to that person or others involved in the incident. According to the VA, between 11 and

20 percent of veterans who served in Iraq or Afghanistan during Operations Iraqi Freedom and

Enduring Freedom have been diagnosed with PTSD. U.S. Dept. of Veterans Affairs, “PTSD:

National Center for PTSD,” (available at: https://www.ptsd.va.gov/understand/common/

common_veterans.asp.). Service members may suffer crippling flashbacks that cause them to

replay the traumatic event or events; others may tend to avoid places, people, or other things that

may remind them of the triggering event. Id. Many may experience trouble controlling emotions

and exhibit abnormal irritability or anger to those around them. Id. A veteran living with PTSD

may face daunting obstacles as a result of this injury, including but not limited to: difficulty

readjusting to work or maintaining employment; difficulty interacting with others; feelings of

estrangement or detachment; nightmares and sleep deprivation; impaired functioning;

occupational instability; memory disturbances; and family, parenting or marital discord. Id.

           34.    In January 2008, Congress enacted the Dignified Treatment of Wounded Warriors

Act of 2008 (“DTWWA”), which required the DoD to establish the PDBR, to review the combined

disability ratings of medically separated veterans. 10 U.S.C. § 1554a(a)(1). The PDBR is a joint

service military review board responsible for reviewing the appeals of veterans who challenge

their disability ratings and for making recommendations to military departments concerning those

ratings.


                                                  9
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 10 of 23




       35.       The PDBR is intended to address concerns that military departments were not

accurately and consistently assigning disability ratings through the PEB and MEB processes,

especially in comparison with the VA processes. During a 2007 joint congressional hearing, the

Chairman of the Veterans’ Disability Benefits Commission (“VDBC”) testified about

discrepancies between disability ratings assigned by military departments and disability ratings

assigned by the VA. See Hearing on VA and DOD Collaboration: Report of the President’s

Comm’n on Care for America’s Returning Wounded Warriors; Report of the Veterans Disability

Benefits Comm’n: Hearing Before the S. Comm. on Veterans Affairs, 110th Cong. 62 (2007)

(statement of James Terry Scott, LTG, USA (Ret), Chairman, Veterans’ Disability Benefits

Comm’n). The Chairman cited the results of a study which concluded that, compared to the VA,

military departments frequently assigned lower disability ratings for the same service member and

the same medical conditions, even while using the same disability rating criteria (the VASRD).

The Chairman further testified that it is “apparent that DOD has strong incentive to assign ratings

less than 30 percent so that only separation pay is required and continuing family health care is not

provided.” Id.

                              Statutory & Regulatory Background

       36.       Following the enactment of the DTWWA, the DoD issued its Instruction 6040.44,

which created the PDBR and its governing policies. DoDI 6040.44 lists the four types of

recommendations the PDBR can make to the Army and Navy. The PDBR may recommend: (1)

to affirm the veteran’s separation, (2) to re-characterize the veteran’s separation, (3) to modify the

disability rating, and/or (4) to propose a new disability rating be issued. Id. The Army or Navy

can then issue a Final Decision, which may modify or accept the recommendations of the PDBR.

Id. Generally, when the service branch accepts the PDBR’s recommendation—as the Army and



                                                 10
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 11 of 23




Navy did in Hubert’s and Sunkel’s cases—the PDBR’s recommendation contains the only

substantive discussion of the evidence and the law.

       37.      When examining the evidence, the PDBR is limited to reviewing the

determinations of the PEB based on the evidence the PEB had, and the PDBR must apply the

VASRD along with all applicable statutes in effect at the time of the contested separation. DoDI

6040.44, Enclosure 3, § 3e.

       38.     The Office of the Secretary of Defense has further expressly clarified that the PDBR

is to apply VASRD § 4.129 to all service members found unfit for continued service after

September 11, 2001 due to PTSD. See Office of the Under Secretary of Defense for Personnel

and Readiness, Memorandum for Secretary of the Army et al., “Requests for Correction of Military

Records Relating to Disability Ratings for Post-Traumatic Stress Disorder” (July 17, 2009). In

such cases, where a grant of relief is appropriate, the PDBR is to assign a disability rating of not

less than 50 percent for an initial period of six months following separation, with subsequent fitness

determinations and disability ratings to be based on applicable evidence. Id

                                  FACTUAL ALLEGATIONS

                               Charles Hubert’s Military Service

       39.     Hubert served on active duty in the Army from May 12, 1992, to July 19, 1995 and

from March 2, 2000, to January 18, 2005. During his service he was deployed in combat roles in

Somalia, Haiti, Panama, Bosnia, and Iraq.

       40.     His first deployment was to Somalia, when he was 20 years old. In Somalia, Hubert

experienced combat as a mortar man and was awarded the Infantry Combat Badge. During the

deployment, one of his close friends was killed in combat.




                                                 11
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 12 of 23




       41.     Later, during his second term of active duty, he served as a UH-60 Blackhawk

Helicopter crew chief in Iraq. In this role, he participated in numerous combat medical evacuation

missions, evacuating wounded military personnel.

       42.     During a combat medical evacuation mission Hubert’s aircraft came under heavy

enemy fire. Hubert further witnessed one of the AH-64 Apache Helicopters escorting his medevac

aircraft being shot down.

       43.     Throughout his military career Hubert received numerous commendations and

service awards including an Air Medal, an Army Commendation Medal, an Army Achievement

Medal and, and as mentioned above, the Combat Infantryman Badge.

                       Charles Hubert’s Medical History & Discharge

       44.     Not long after Hubert’s combat deployment in Iraq, he began experiencing mental

health related symptoms. This included episodes of severe anxiety, panic, rapid heartbeat, rapid

breathing, tremors and intense fearfulness. Hubert’s condition continued to deteriorate, and he

began experiencing constant feelings of hypervigilance, intense anger, and unjustifiable fear of

going into unfamiliar buildings. These symptoms had a substantial impact on his professional,

family, and social life, and he was subsequently diagnosed with PTSD.

       45.     As a result of the duty limitations imposed by his PTSD, Hubert was referred to the

Army’s Disability Evaluation System process and on October 6, 2004.             An Army MEB

documented that Hubert was experiencing PTSD along with other mental health related symptoms

and found that his PTSD failed medical retention standards such that he should be referred to the

PEB.




                                               12
                Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 13 of 23




          46.     On October 18, 2004, Hubert’s case was referred to the PEB, where he was found

unfit for continued service as a result of his PTSD. The PEB assigned only a 10 percent disability

rating.

          47.     On January 18, 2005, Hubert was honorably discharged with a disability separation

and severance payment from the Army.

                   Charles Hubert’s VA Compensation & Pension Examinations

          48.     Shortly before he was discharged from the Army, Hubert filed a disability claim

with the VA. He then attended a Compensation and Pension (“C&P”) Examination on April 16,

2005 at a VA facility in Gainesville, Florida.

          49.     The C&P Examination documented Hubert’s continued symptoms of anxiety and

depression. Hubert explained at his examination that he did not feel capable of working because

he was easily fatigued and experiencing frequent symptoms of irritability and anger.

          50.     On June 17, 2005, the VA issued its own disability rating decision based on

Hubert’s in-service medical records and the C&P Examination. The VA’s decision connected

Hubert’s PTSD to his service and found that the degree of Hubert’s symptoms, including

flashbacks, impaired sleep, avoidance, impaired concentration, and social isolation were consistent

with the VA Diagnostic Code’s criteria for a 50 percent disability rating.

                                     Jeremy Sunkel’s Military Service

          51.     Sunkel served on active duty in the Navy from July 20, 1998, to July 19, 2006 as a

surgical technologist.

          52.     From February 2003 to May 2003, Sunkel was deployed to Iraq.

          53.     During his deployment, he witnessed an enemy ambush and the killings of fellow

military personnel, civilians, and enemy combatants by gunfire and mortar rounds.



                                                  13
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 14 of 23




                           Jeremy Sunkel’s Medical History & Discharge

       54.     Not long after he returned from his deployment to Iraq, Sunkel began exhibiting

mental health related symptoms such as sadness, irritability, lack of pleasure, decreased energy,

poor concentration and mental slowness. Sunkel further experienced an episode in which he

experienced suicidal ideation for which he was hospitalized. Thereafter he began receiving mental

health treatment in November 2003.

       55.     Despite the treatment for mental health and PTSD related symptoms while in the

Navy, his condition worsened resulting in his placement on the Limited Duty list.

       56.     Prior to his discharge and separation from the Navy, and after a year of being on

limited duty, Sunkel was referred to the Navy Disability Evaluation System and he underwent an

MEB examination which documented that he was experiencing severe depression, social isolation,

psychomotor slowing and decreased concentration. The MEB examiner’s November 23, 2005

report concluded that Sunkel was experiencing major depression and recurrent, severe anxiety

disorder, with PTSD-like features that was duty-limiting. Sunkel was thereafter referred to a Navy

PEB to determine whether he was fit to continue service.

       57.     On April 6, 2006, a Navy PEB, relying on the MEB’s report, found that Sunkel

was unfit for further duty and determined that he should be medically separated with a 10 percent

disability rating for his mental health related symptoms and PTSD.

       58.     On July 19, 2006, Sunkel received an honorable discharge from the Navy.

                Jeremy Sunkel’s VA Compensation & Pension Examinations

       59.     On April 10, 2006, prior to his separation from the Navy, Sunkel underwent a VA

C&P Examination. The VA C&P Examination further documented that he was experiencing




                                               14
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 15 of 23




problems with sleep, nightmares, depression, anxiety, and loss of energy, poor concentration,

irritability, and intrusive memories.

       60.     On the basis of this examination, Sunkel’s PTSD, and depression, Sunkel was

assigned a 30 percent disability rating by the VA based on the VA’s finding that he experienced

moderate social impairment and mild work impairment.

                                    THE PDBR DECISIONS

    How the PDBR Recommended the Army and Navy Determine Hubert and Sunkel’s
                   Disability Retirement and Separation Benefits

       61.     On September 12, 2016, Hubert submitted an application to the PDBR seeking

review of the Army’s decision to award a 10 percent permanent disability rating. On October 11,

2017, the PDBR issued its recommendation, which recommended the Army constructively place

Hubert on the TDRL for six months with a 50 percent disability rating, constructively remove

Hubert from the TDRL at the six month mark (i.e., July 18, 2005), and separate Hubert with a 10

percent permanent disability rating.

       62.     On September 1, 2016, Sunkel submitted an application to the PDBR seeking

review of the Navy’s decision to award a 10 percent permanent disability rating. On February 12,

2018, the PDBR issued its recommendation, which recommended that the Navy constructively

place Sunkel on the TDRL for six months with a 50 percent disability rating, constructively remove

Sunkel from the TDRL at the six month mark (i.e. January 19, 2007), and thereafter separate

Sunkel with a 10 percent permanent disability rating.

       63.     For both Hubert and Sunkel, the PDBR’s written recommendations first canvassed

their military service records, medical histories, and subsequent disability ratings issued by the

VA. In both instances the PDBR found that 38 C.F.R. § 4.129 should have been applied at

discharge since PTSD, developed as a result of highly stressful combat service, directly brought

                                               15
              Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 16 of 23




about their release from active military service, The PDBR thus recommended that Hubert and

Sunkel be constructively placed on the TDRL post-separation with the minimum required

disability rating for PTSD-related disability per 38 C.F.R. § 4.129 of 50 percent.

        64.     However, the respective PDBR panels made the additional recommendations,

without citing any legal authority for doing so, to constructively remove Hubert and Sunkel from

the TDRL after only six months. The PDBR panels further elected to use evidence from Hubert’s

and Sunkel’s pre-discharge medical examinations and their VA C&P Examinations to recommend

that the Army and Navy respectively assign them each a 10 percent permanent disability rating.

    How the PDBR Should Have Recommended the Army and Navy Determine Hubert and
       Sunkel’s Disability Retirement and Separation Benefits under Applicable Law

        65.     The PDBR correctly recommended that Hubert and Sunkel be constructively placed

on the TDRL and given temporary 50 percent disability ratings pursuant to 38 C.F.R. § 4.129

effective as of the date of their separations from the Army and Navy. However, as explained above

and in Cook, 123 Fed. Cl. at 307, the recommendation for retroactive placement on the TDRL

triggered certain statutory and regulatory procedural requirements. These requirements include

arranging one or more follow up physical examinations1 and convening a new PEB (with all of its

associated procedural protections) to determine a disability percentage and whether the disability

for which the veteran was temporarily retired is permanent. Id.; see also DoDI 1332.38; Army

Regulation 365-40 ¶ 7-4 (2006) (“A Soldier on the TDRL must undergo a periodic medical

examination and PEB evaluation at least once every 18 months to decide whether a change has



1
  38 C.F.R. § 4.129 requires that the army “schedule an examination within the six month period
following the veteran’s discharge to determine whether a change in evaluation is warranted” and
10 U.S.C. § 1210(a) (1989) (amended 2017) requires “[a] physical examination be given at least
once every 18 months . . . to determine whether there has been a change in the disability for which
he was temporarily retired.”


                                                16
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 17 of 23




occurred in the disability for which the Soldier was temporarily retired.”) (emphasis added); see

also Army Regulation 365-40 ¶ 7-20(e)(1), (3) (providing that if the PEB recommends removing

the service member from the TDRL, the service member is entitled to counseling from a PEB

liaison officer and may also decide to waive or request a formal hearing); see also NDESM Ch. 1

§ 4.1 (stating that initial follow-up medical examination should occur within 18 months of effective

placement on the TDRL).

       66.     Because Hubert and Sunkel were never actually placed on the TDRL, the Army

and Navy never conducted the requisite post-discharge medical examinations of Hubert or Sunkel

in order to determine when removal from the TDRL was appropriate or what permanent disability

ratings were justified at that time. Moreover, because the PDBR recommendations were issued

more than ten years after Hubert and Sunkel’s separations from the Army and Navy, the follow-

up examinations and PEBs required by 38 C.F.R. § 4.129 could no longer be conducted in the

required time periods. Cook, 123 Fed. Cl. at 308 (“[The Army and Navy] cannot go back in time

. . . to schedule a follow-up examination and convene a new PEB. But the fact that it is impossible

for the Army [or Navy] to schedule a follow-up examination and convene a new PEB within the

time required by statute and/or regulation does not authorize the Army [or Navy] to disregard the

statutory and regulatory requirements that govern the administration of the TDRL”).

       67.     As such, the PDBRs had no legal basis for their recommendations to remove Hubert

and Sunkel from the TDRL after only six months, making their decisions to do so arbitrary,

capricious, and unsupported by law.

       68.     Accordingly, Hubert and Sunkel could not properly be removed from the TDRL

after only six months, and the PDBR should have recommended that Hubert and Sunkel be




                                                17
               Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 18 of 23




constructively retained on the TDRL with a 50 percent disability rating for the maximum period

of five years as required by 10 U.S.C. § 1210(b).2 See Cook, 123 Fed. Cl. at 308.

         69.     Furthermore, it was arbitrary, capricious and contrary to law for the Army and Navy

to adopt the PDBR’s erroneous recommended permanent disability ratings based on Hubert’s and

Sunkel’s pre-discharge medical examinations. Cook, 123 Fed. Cl. at 308 (“[T]he Army [or Navy]

could not have determined whether plaintiff’s condition had changed based solely on the

examination that preceded [their] discharge and . . . Allowing the Army [or Navy] to make a

determination with such evidence . . . is, once again, tantamount to rewarding the Army [or Navy]

for [their] own error.”);        id. (“[T]he fact that the plaintiff underwent VA PTSD review

examinations . . . is not sufficient to satisfy the statutory and regulatory requirements for two

reasons. First, the Army [or Navy] did not convene PEBs following the VA’s examinations.

Second, the PDBR is not empowered to sit as a PEB, it is only authorized to review the preexisting

findings and decisions of a PEB.”). In short, the PDBR panels lacked appropriate support for their

recommendations.

         70.     Because Hubert’s and Sunkel’s five-year constructive placement on the TDRL

expired without a single properly executed follow-up examination, a superseding disability rating

determination or a properly conducted PEB, the PDBR panels only lawful option was to

recommend that, upon their constructive removals from the TDRL, Hubert and Sunkel be



2
    10 U.S.C. § 1210 provides:

         (b) The Secretary concerned shall make a final determination of the case of each
         member whose name is on the temporary disability retired list upon the expiration
         of five years after the date when the member’s name was placed on that list. If, at
         the time of that determination, the physical disability for which the member’s name
         was carried on the temporary disability retired list still exists, it shall be considered
         to be of a permanent nature and stable.


                                                    18
               Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 19 of 23




permanently retired with a 50 percent disability rating as required by 10 U.S.C. § 1210(c).3 See

Cook, 123 Fed. Cl. at 308.

         71.     In sum, given the facts of Hubert’s and Sunkel’s cases, the Army and Navy should

have taken the following three steps: (1) constructively place Hubert on the TDRL for five years

with a 50 percent disability rating, (2) constructively remove Hubert from the TDRL after five

years, and (3) then retire Hubert with a permanent disability rating of 50 percent. This is exactly

what the court in Cook v. United States, 123 Fed. Cl. at 308, ordered.

     COUNT I – ADMINISTRATIVE PROCEDURE ACT: Decision was Contrary to Law
                            (5 U.S.C. § 706(2)(A))

         72.     Plaintiff, Hubert, incorporates the allegations in paragraphs 1 through 71above.

         73.     The Army’s decision that Hubert should be constructively removed from the TDRL

after only six months without the requisite periodic evaluations, a determination that his disability

was stable for rating purposes at his removal or an opportunity for a final formal PEB was arbitrary,

capricious and contrary to law.

         74.     Federal law and regulation, 38 C.F.R. § 4.129 and 10 U.S.C. § 1210(a) & 1210(b),

required the Army to constructively maintain Hubert on the TDRL for the maximum period of five

years.




3
    10 U.S.C. § 1210 provides:

         (c) If, as a result of a periodic examination under subsection (a), or upon a final
         determination under subsection (b), it is determined that the member’s physical
         disability is of a permanent nature and stable and is at least 30 percent under the
         standard schedule of rating disabilities in use by the Department of Veterans Affairs
         at the time of the determination, his name shall be removed from the temporary
         disability retired list and he shall be retired under section 1201 or 1204 of this title,
         whichever applies.


                                                    19
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 20 of 23




       75.     The Army’s erroneous final decision has deprived Hubert of his military medical

retirement benefits.

 COUNT II - ADMINISTRATIVE PROCEDURE ACT: Arbitrary & Capricious Decision
                          (5 U.S.C. § 706(2)(A))

       76.     Plaintiff, Hubert, incorporates the allegations in paragraphs 1 through 75 above.

       77.     The Army’s decision to assign Hubert a permanent disability rating of 10 percent

upon removal from the TDRL on the basis of the PDBR’s recommendation which relied on

Hubert’s pre-discharge medical examinations and the VA C&P Examinations was arbitrary,

capricious, and contrary to law. Cook, 123 Fed. Cl. at 307; see also 10 U.S.C. § 1210(a).

       78.     Absent the required post-discharge evaluations and an opportunity for a formal PEB

hearing, the Army lacked sufficient support for its initial disability rating.

       79.     Moreover, since the PDBR is not empowered to sit as a PEB; the PDBR had no

authority to review Hubert’s 50 percent disability rating based on the VA C&P Examinations,

because it cannot rely on facts not considered by the PEB.

       80.     As such, the Army should not have accepted the PDBR’s recommendation, and

should have determined that Hubert was entitled to a permanent disability rating of 50 percent. 10

U.S.C. § 1554a(d)(3); Cook, 123 Fed. Cl. at 308.

       81.     The Army’s erroneous final decision has deprived Hubert of his military medical

retirement and disability separation benefits.

 COUNT III – ADMINISTRATIVE PROCEDURE ACT: Decision was Contrary to Law
                          (5 U.S.C. § 706(2)(A))

       82.     Plaintiff, Sunkel, incorporates the allegations in paragraphs 1 through 81 above.

       83.     The Navy’s decision that Sunkel should be constructively removed from the TDRL

after six months was contrary to law. Federal law and regulation, 38 C.F.R. § 4.129 and 10 U.S.C.



                                                  20
             Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 21 of 23




§ 1210(a) & 1210(b), required the Navy to have constructively placed Sunkel on the TDRL for the

maximum period of five years.

       84.     The Navy’s erroneous final decision has deprived Sunkel of his military medical

retirement and disability separation benefits.

COUNT IV – ADMINISTRATIVE PROCEDURE ACT: Arbitrary & Capricious Decision
                         (5 U.S.C. § 706(2)(A))

       85.     Plaintiff Sunkel incorporates the allegations in paragraphs 1 through 84 above.

       86.     The Navy’s decision to assign Sunkel a permanent disability rating of 10 percent

on the basis of his pre-discharge medical examinations and the VA C&P Examinations was

arbitrary, capricious, and contrary to law. Cook, 123 Fed. Cl. at 307; see also 10 U.S.C. § 1210(a).

       87.     Because the Navy never conducted a post-discharge medical examination of

Sunkel, the Navy lacked sufficient evidence to support its determination.

       88.     Moreover, the PDBR was not permitted to rely on the VA C&P Examination in

order to review the disability rating because Sunkel’s PEB did not consider it in making its

disability rating determination.

       89.     As such, the Navy should not have accepted the PDBR’s recommendation, and

should have determined that Sunkel was entitled to a permanent disability rating of 50 percent. 10

U.S.C. § 1554a(d)(3); Cook, 123 Fed. Cl. at 308.

       90.     The Navy’s erroneous final decision has deprived Sunkel of his military medical

retirement and disability separation benefits.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against the

Defendants and award the following relief:




                                                 21
        Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 22 of 23




a. Find that the Army’s decisions to constructively remove Hubert from the TDRL after six
   months and assign a 10 percent permanent disability rating were arbitrary, capricious,
   unsupported by substantial evidence and contrary to law;

b. Find that the Navy’s decisions to constructively remove Sunkel from the TDRL after six
   months and assign a 10 percent permanent disability rating were arbitrary, capricious,
   unsupported by substantial evidence and contrary to law;

c. Remand the case to the respective to the PDBR to comply with law which requires the
   Army and Navy to constructively place Hubert and Sunkel on the TDRL for the maximum
   five-year period with a 50 percent temporary disability rating and to thereafter permanently
   retire Hubert and Sunkel with at least a 50 percent disability rating;

d. Award Plaintiffs costs and attorneys’ fees; and

e. Grant any other and further relief that the Court deems just and proper.

                          [SIGNATURE PAGE FOLLOWS]




                                            22
          Case 1:20-cv-01746 Document 1 Filed 06/26/20 Page 23 of 23




Dated: June 26, 2020           Respectfully submitted,

                               /s/ Nicholas S. Willingham________
                               Nicholas S. Willingham, D.C. Bar #1656972
                               nwillingham@sidley.com
                               SIDLEY AUSTIN LLP
                               1501 K Street NW
                               Washington, D.C. 20005
                               Telephone: (202) 736-8000

                               Jaime L.M. Jones (pro hac vice application forthcoming)
                               Ross O. Kloeber (pro hac vice application forthcoming)
                               Jaime.jones@sidley.com
                               rkloeber@sidley.com
                               SIDLEY AUSTIN LLP
                               One South Dearborn
                               Chicago, IL 60603
                               Telephone: (312) 853-7000


                               Barton F. Stichman
                               Rochelle Bobroff
                               Esther Leibfarth
                               bart@nvlsp.org
                               rochelle@nvlsp.org
                               esther@nvlsp.com
                               NATIONAL VETERANS LEGAL SERVICES
                               PROGRAM
                               1600 K Street, N.W., Suite 500
                               Washington D.C. 20006
                               Telephone: (202) 621-5677
                               Facsimile: (202) 328-0063

                               Counsel for Plaintiffs




                                        23
